Citation Nr: 0827842	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for tinnitus.

3.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for depression, not to include PTSD.  

5.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertension.  

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic rhinitis.

8.  Entitlement to service connection of asthmatic 
bronchitis.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

10.  Entitlement to service connection for allergies.

11.  Entitlement to service connection for erectile 
dysfunction.

12.  Entitlement to service connection for substance abuse to 
include being due to a psychiatric disorder.  

13.  Entitlement to service connection for end-stage renal 
disease.

14.  Entitlement to service connection for sleep apnea 
(insomnia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from July 
1967 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of January 2005 and July 2007 of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO).  In March 2008, the veteran 
presented testimony before the Board in Nashville; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The numerous issues addressed in the Remand portion of the 
decision below are returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this 
Decision/Remand.  

2.  Service connection for bilateral hearing loss, tinnitus, 
PTSD, depression, and hypertension were denied by the agency 
of original jurisdiction in an October 2002 rating decision.

3.  The evidence received subsequent to the October 2002 RO's 
decision includes additional information on the stressor 
events that the veteran experienced including the names of 
individuals who also witnessed the claimed stressors, current 
treatment records, and testimony before the Board.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The October 2002 RO's decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2007).

3.  The October 2002 RO's decision denying entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2007).

5.  The October 2002 RO's decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2007).

7.  The October 2002 RO's decision denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

8.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypertension 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2007).

9.  The October 2002 RO's decision denying entitlement to 
service connection for depression is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

10.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for depression has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, hypertension, depression, and PTSD, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the appellant's claim.  This is so because 
the Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
depression, bilateral hearing loss, tinnitus, and 
hypertension, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In June 2002, the veteran submitted a claim for VA benefits; 
he specifically requested that service connection be granted 
for bilateral hearing loss, depression, PTSD, tinnitus, and 
hypertension.  He asserted that while he was stationed in the 
Republic of Vietnam, he experienced many stressors that led 
to the development of PTSD.  He further indicated that he 
either began experiencing hearing loss and tinnitus while in 
service or shortly thereafter, and has continued to suffer 
from said disabilities.  With respect to the hypertension and 
depression, he merely averred that they were caused by or 
related to his military service.  Upon receiving the 
veteran's claim, the RO reviewed some of the veteran's VA 
medical records.  It also reviewed an excerpt from the 
veteran's service personnel files.  The veteran did not, 
however, undergo any physical or psychiatric examinations in 
order to determine whether the veteran had any of the claimed 
disabilities and the etiology of the disorders.  The 
information was reviewed by the RO and in October 2002, it 
denied the veteran's claim.

When the RO denied the veteran's claim, the RO noted, with 
respect to the PTSD issue, that the evidence available for 
review did not establish that a stressful experience 
sufficient to cause PTSD actually occurred.  The RO based 
this assessment on the generalized statements provided by the 
veteran.  The Board notes that the RO did not attempt to 
obtain confirmation of any of the claimed events via an 
inquiry to the Joint Service Records Retention Center 
(JSRRC).  As for the issues involving tinnitus and bilateral 
hearing loss, the RO reported that the veteran had not 
submitted any evidence showing that he was currently 
suffering from said conditions, and as such, service 
connection could not be granted.  The remaining issue, that 
involving hypertension, the RO concluded that the medical 
evidence did not show that said condition began in service or 
that there was an etiological relationship between the 
currently-diagnosed hypertension and his service, and as 
such, service connection could not be granted.  

The veteran was notified of this decision but he did not 
appeal said action.  Thus, the October 2002 decision is 
deemed a final decision.

The veteran has now come to the VA (and the Board) requesting 
that his claim be reopened.  To support his claim, he has 
submitted documents showing treatment for various psychiatric 
disorders.  Moreover, he has provided more detailed 
information with the stressors he experienced.  Additionally, 
he has provided testimony with respect to the types of 
treatment he has received over the years for his disorders 
and the medical providers who have given him the treatment.  
Finally, the medical evidence has shown that he now suffers 
from bilateral hearing loss and tinnitus.  

Although the veteran has provided these various documents and 
reports to the RO, the RO has concluded that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  The veteran has appealed the RO's action to the 
Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, an October 2002 rating denied the 
veteran's claim seeking entitlement to service connection for 
hypertension, PTSD, depression, tinnitus, and bilateral 
hearing loss.  The veteran was notified of that decision but 
he did not perfect his appeal; hence, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, written documents submitted by the 
veteran, and a portion of the veteran's available VA medical 
treatment records.  In making its decision, the RO concluded 
that there was insufficient evidence to substantiate the 
veteran's claim on the issues then before it.  Since then, 
the veteran has submitted written statements and he has 
proffered VA medical treatment records.  He also gave 
testimony before the Board.

This evidence is new.  It was not of record prior to October 
2002.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some combat experience or 
alternatively that there are others who may have also viewed 
the stressors that the veteran has claimed occurred.  The 
evidence also indicates that the veteran has been diagnosed 
as suffering from bilateral hearing loss and tinnitus, and 
that he may have suffered from symptoms and manifestations 
related to hypertension since shortly after service.  Hence, 
it is the conclusion of the Board that this evidence is 
material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for bilateral hearing loss, tinnitus, 
PTSD, depression, and hypertension is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran has 
experienced stressors and whether those stressors led to the 
development of PTSD, and whether the other four disabilities 
are etiologically related to his military service.


ORDER

1.  The claim for entitlement to service connection for 
bilateral hearing loss is reopened, and to this extent, the 
appeal is granted.

2.  The claim for entitlement to service connection for 
tinnitus is reopened, and to this extent, the appeal is 
granted. 

3.  The claim for entitlement to service connection for PTSD 
is reopened, and to this extent, the appeal is granted. 

4.  The claim for entitlement to service connection for 
depression is reopened, and to this extent, the appeal is 
granted.

5.  The claim for entitlement to service connection for 
hypertension is reopened, and to this extent, the appeal is 
granted.  


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the veteran's claim prior 
to the issuance of a decision on the merits of the claim.  A 
review of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) [Department of the 
Army] in order to verify the veteran's alleged stressors.

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that he was awarded a Combat 
Infantryman Badge (CIB) for his duties while in the Republic 
of Vietnam.  He claims that he was awarded said badge because 
his unit had many skirmishes with the enemy in which he not 
only fired his artillery piece but also his personal weapon.  
He further maintains that his unit was moved to many 
locations in order to supplement infantry units and that on 
two occasions, his unit held back massive offensive maneuvers 
of the enemy.  

Additional information concerning these reported military 
campaigns does not appear in the claims folder.  In other 
words, there is no indication whether all of the Army 
artillery units that were located in Vietnam had similar 
experiences or whether the veteran's unit in particular was 
ever involved in combat actions.  Moreover, it is unclear 
whether the veteran's unit or specifically the veteran was 
subject to rocket, mortar, small arms, or any other time of 
hostile fire from the enemy.

A review of the claims folder indicates that the RO has never 
requested any information from the Department of Defense that 
would confirm the claimed stressors nor has it asked the 
veteran to obtain statements from the individuals who might 
have been witnesses to his claimed stressors.  Additionally, 
the RO has never determined whether the Court's 
pronouncements in Pentecost applied to the veteran's stressor 
statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from depression and dependence to various chemicals.  He has 
received treatment from VA facilities but there is no 
indication from the claims folder that the RO ever attempted 
to clarify the veteran's early diagnosis of the PTSD, or to 
obtain clarification as to which psychiatric disorder 
diagnosis was correct.  The Board believes that such 
development and clarification is required by the VA and goes 
towards fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiners who diagnosed 
the veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2007); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board has also reopened the issues of hypertension, 
bilateral hearing loss, and tinnitus.  The veteran has also 
asked for service connection for a myriad of other 
disabilities, disorders, and conditions that he claims are 
the result of his military service, began while in service, 
or are related to a possible service-connected disorder.  The 
veteran has asserted during his hearing before the Board that 
after he left service in 1969, he only received treatment for 
his various maladies at VA treatment facilities.  This would 
mean that there should be VA treatment records starting in 
1969 or 1970, and extending to the present date.  Yet, the 
claims folder only contains VA medical records stemming from 
2001 to the present.  A review of the claims folder does not 
indicate that the RO has sought to obtain these "missing" 
medical treatment records.  Yet, for the veteran to show 
chronicity of symptoms starting shortly after the veteran's 
release from active duty (and thus prevail on his claim), 
medical records showing said treatment are critical to his 
claim.  Therefore, the claim must be returned to the RO/AMC 
for the purpose of obtaining those records and including them 
in the claims folder for the Board's review.  

The Board would add that with respect to the veteran's claim 
involving substance abuse, special considerations apply to 
claims involving alcoholism or alcohol abuse.  Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse, effective for claims 
filed as in the instant case after October 31, 1990.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2007).  The VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 
(Feb. 10, 1998).

The Board further observes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  There can be service connection for compensation 
purposes for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  However, a veteran can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.  
Therefore, given the above, the RO must specifically inform 
the veteran that in order to prevail on his claim, he must 
show that his substance abuse is not due to willful 
misconduct and that it is secondary to a service-connected 
disability. 

Additionally, the VA has a duty to assist the veteran and 
this duty includes obtaining/conducting a thorough and 
contemporaneous examination of the veteran.  It is the 
opinion of the Board that a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, along with the veteran's duties in 
service, should be accomplished, so that the disability 
evaluations will be a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the Veterans Claim Assistance Act of 2000 (VCAA), it is the 
Board's opinion that such examinations should be afforded the 
veteran before the Board's decision on the merits of his 
claim is issued.  [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007)].  See also 38 C.F.R. § 
4.2 (2007) (". . . if the [examination] report does not 
contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.  
Because, in the opinion of the Board, a physician has not 
commented specifically on the veteran's contentions and 
assertions, the claim is remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Hence, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. 
§ 3.159(b) (2007), to include the notice 
specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
notice that he should submit any 
pertinent evidence in his possession

2.  The RO/AMC should send the veteran 
correspondence which explains fully the 
issue of service connection for substance 
abuse, to include as being secondary to a 
service-connected disability, in 
accordance with 38 C.F.R. § 3.103(c)(2) 
(2007).  The correspondence must 
specifically inform the veteran of the 
following:

a.  Service connection may not be granted 
for substance abuse.

b.  Service connection may be granted for 
substance abuse if it is secondary to a 
service-connected disorder or if the 
primary cause of the substance abuse is a 
service-connected disorder.  

c.  The veteran must show why his 
substance abuse is not willful 
misconduct.  

Copies of all correspondence should be 
included in the claims folder for review 
including any responses received from the 
veteran.  

3.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since August 1969 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  If 
the veteran claims that he only received 
treatment at VA medical facilities, the 
RO/AMC should ask the veteran that he be 
specific with the locations of those 
facilities.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  If any 
records have been retired, efforts should 
be made to obtain any and all retired 
records from whatever storage facility 
they may be located thereat.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
AMC/RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

4.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while in the 
Republic of Vietnam along with the duties 
he performed while in-country.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements so that 
the veteran can use those documents to 
refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident in which he was fired upon 
by enemy combatants including the 
incidents near the South China Sea.  The 
veteran should provide as much 
information as he can with respect to 
this incident; i.e., his location at the 
time of the incident, the time of year 
that it occurred, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his artillery duties and more 
specifically what occurred when he moved 
around Vietnam in his tract vehicle.  He 
should provide the names of the units he 
was assigned thereto and the types of 
weapons he fired while in those units.  
Of particular interest is any information 
he may provide concerning any ambushes 
that may have occurred while conducting 
these duties, the names of any 
individuals who accompanied him on those 
duties, the time of year that any 
stressful event occurred, how the 
stressors have affected him, etcetera.

5.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

6.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

7.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the VA 
doctors.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

8.  The AMC/RO should arrange for 
examinations of the disabilities that are 
currently on appeal (bilateral hearing 
loss, tinnitus, hypertension, sinusitis, 
chronic rhinitis, allergies, asthmatic 
bronchitis, erectile dysfunction, COPD, 
substance abuse, end-stage renal disease, 
and sleep apnea (insomnia)).  These 
examinations must be performed by medical 
doctors; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, and the medical 
doctor must assess the severity of each 
service-connected disability.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  Each examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that they have 
reviewed all of the medical records prior 
to examining the veteran.

The examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any found 
disorder is related to the veteran's 
military service or any incident therein.  
In discussing this point, the examiner 
must reference the veteran's VA medical 
treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

9.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


